Case 1:20-cv-08206-JPC Document 29-1 Filed 12/01/20 Page 1 of 4




                      EXHIBIT 1
        Case 1:20-cv-08206-JPC Document 29-1 Filed 12/01/20 Page 2 of 4




Timothy Graulich                                                       SIDLEY AUSTIN LLP
                                                                       ONE SOUTH DEARBORN STREET
Davis Polk & Wardwell LLP                                              CHICAGO, IL 60603
450 Lexington Avenue                                                   MATTHEW A. CLEMENTE
New York, NY 10017                                                     MCLEMENTE@SIDLEY.COM
                                                                       +1 312 853 7539
212 450 4639 tel
timothy.graulich@davispolk.com




November 14, 2019

Samarco Mineração S.A.             BHP Group plc                    Vale S.A.
Rua Paraíba, 1122                  BHP Group Ltd.                   Praia de Botafogo, 186 -
9th and 10th floors                171 Collins Street               Salas 501 a 1901
Belo Horizonte, MG 30130-918       Melbourne Victoria 3000          Botafogo - Rio de Janeiro/RJ
Brazil                             Australia                        - Brazil
Attn.: Rodrigo Alvarenga Vilela,   Attn.: Peter Beavan, CFO         CEP: 22250-145
CEO                                                                 Attn.: Luciano Siani Pires,
                                                                    Executive Director

VIA EMAIL

Re:     Samarco Mineração S.A. (“Samarco” or the “Company”)

Ladies and Gentlemen:

We write on behalf of the steering committee (the “Steering Committee”) of the ad hoc group of
holders of Samarco’s 4.125% senior notes due 2022, 5.750% senior notes due 2023, and
5.375% senior notes due 2024 (the “Notes”) represented by Davis Polk & Wardwell LLP, and
holders of the majority of the outstanding non-NEXI EPP debt issued by Samarco represented by
Sidley Austin LLP (the “EPP Debtholders” and with the Steering Committee, the “Creditors”).

The Creditors and their advisors have long sought to engage constructively with the Company
and its other stakeholders to achieve a comprehensive financial restructuring that will allow for
Samarco to resume its operating business in a safe and value-maximizing manner. The
Creditors recognize that Samarco’s operating success is critical not only to repayment of the
noteholders, the EPP debtholders and other creditors, but also to assure economic benefit for the
surrounding communities and those most affected by the 2015 disaster. This includes, among
other things, the return of additional jobs for the local workforce and the follow-on benefits that
employment provides.

We were encouraged to see the Company receive its Corrective Operating License on
October 25 and had expected the Company and its shareholders to use that milestone as an
opportunity to re-engage with creditors. More than two weeks later, we have yet to hear from
you. The Company appears to lack an appropriate sense of urgency in addressing the uncured
defaults under the Notes and EPP Debt. Instead of promptly sharing information with advisors to
facilitate the restart of negotiations, the Company has elected to release public statements
       Case 1:20-cv-08206-JPC Document 29-1 Filed 12/01/20 Page 3 of 4

                                                  2                                November 14, 2019


regarding the mines that (a) seem strategically designed to impact the inevitable restructuring
negotiations and (b) fail to reflect Vale’s accountability for regulatory changes that followed the
Brumadinho dam collapse. Moreover, the Company seems uninterested in timely providing the
Creditors and their advisors with sufficient information to conduct further due diligence or
evaluate these recent public statements—a step that will no doubt be required for meaningful
restructuring discussions to resume.

It is critically important for Samarco to remove the overhang of its debt defaults before it restarts
operations. These defaults, which have now been pending for more than four years, pose an
ongoing threat to Samarco’s viability as a going concern, and if not expeditiously resolved, will
continue to impede Samarco’s ability to transact with commercial and financial counterparties.
To that end—and as our advisors have communicated to yours numerous times—the Creditors
are ready and willing to resume negotiations toward a timely and consensual restructuring.

As you all know, earlier this year, Samarco and its shareholders were in advanced-stage
negotiations with creditors toward a restructuring transaction that would eliminate all of the
Company’s pending defaults and provide runway for Samarco to return to operation on the
strongest financial footing possible. The Creditors viewed the dialogue as constructive and saw
significant progress toward consensus before the fallout for Vale from the Brumadinho disaster
brought discussions to a premature end.

Suffice it to say that a lack of good faith engagement with the Creditor’s advisors in the near term
will make any future engagement with principals more difficult. Further, it is notable that good
corporate governance appears to be a priority for both BHP and Vale, and it is difficult to see how
directing Samarco to ignore its creditors could be consistent with those goals.

So far, the Creditors (along with your other bondholders and lenders) have exercised
extraordinary forbearance, and it should not be lost on you that, but for creditors’ willingness to
pursue a consensual path, Samarco would have been subject to creditor enforcement actions a
long time ago. The Creditors’ patience is not indefinite and should not be taken for granted.

The Creditors are a necessary party to any restructuring process for Samarco. We continue to
aim for a consensual transaction and believe that such an approach presents the best prospect
of providing value and recovery to all stakeholders of Samarco (including those most directly
affected by the Fundão disaster). However, for a consensual restructuring to be achievable, you
must re-engage with your creditors on a good faith basis without further delay. To this
end, we ask that you now provide us with a proposed timeline for the commencement of
restructuring negotiations and any updates to your business plan. If you fail to work toward a
consensual restructuring, it will be to the detriment of Samarco and make it more difficult for
affected communities to benefit from employment, local revenue generation and the other
benefits of a major operating business. The Creditors reserve all rights and may be constrained
to pursue alternatives to the extent you are unwilling to work constructively and in good faith.
       Case 1:20-cv-08206-JPC Document 29-1 Filed 12/01/20 Page 4 of 4

                                                3                               November 14, 2019


Again, it is our hope and our aim that you will change course and re-engage with creditors in the
near term. We look forward to hearing from you.


Regards,


(t
Timothy Graulich
Davis Polk & Wardwell LLP
                                                          �d  Matthew Clemente
                                                              Sidley Austin LLP
On Behalf of the Steering Committee                           On Behalf of the EPP Debtholders


cc:
Douglas Deutsch
Daniel Pombo
Otavio Guazzelli
Marcelo Messer
Fabio Rosas
Eduardo Mattar
Sergio Savi
Eduardo Wanderley
